Citation Nr: 0324884	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:  To be clarified


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1968 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent, effective from September 22, 1997.  In 
October 1998, the veteran entered a notice of disagreement 
with the initial rating assigned in this decision; the RO 
issued a statement of the case in January 1999; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in January 1999. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be obtained by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit reiterated that, absent a waiver of VCAA 
notice and duty to assist provisions, the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) require VA to afford 
the veteran one year for receipt of any additional evidence; 
if the case is returned to the Board, the Board will not be 
able to adjudicate the claim prior to the expiration of the 
one year time period.  The veteran may waive the right to 
notice and duty to assist required by the VCAA, although the 
record does not reflect that the veteran has done so. 

In an October 2000 written statement, the veteran revoked his 
power of attorney with "Vietnam Veterans of America" 
service organization and a named individual, whom he 
identified as the chief service officer for Vietnam Veterans 
of America.  In a May 2002 letter to the veteran, the Board 
pointed out the inconsistency between his October 2000 
revocation of power of attorney and further efforts by 
Vietnam Veterans of America to represent him.  The Board 
notified him that he was considered unrepresented in his 
appeal.  More recently, in a May 2002 written statement, the 
veteran indicated, in effect, that Vietnam Veterans of 
America had taken action on his behalf because he had 
appointed that organization to represent him and that he had 
revoked the power of attorney to a named individual of 
Vietnam Veterans of America because of her lack of follow 
through and negative attitude.  Thus, it is not clear, but it 
appears that the veteran may have been attempting to revoke 
the power of attorney only as to the named individual and not 
as to the service organization as a whole.  This matter, 
thus, needs further clarification.

Accordingly, to provide the veteran with notice and 
assistance regarding his claim, this case is REMANDED for the 
following:

1.  The RO should ask the veteran to provide a list 
of all VA and non-VA health care providers who have 
treated him for PTSD or any psychiatric disorder 
during the period of October 2000 to the present.  
Obtain records from each health care provider he 
identifies.
The RO should also contact the veteran and clarify 
whether he wants Vietnam Veterans of America to 
represent him in his appeal.
2.  The RO should provide the veteran a psychiatric 
examination to determine the nature and severity of 
disability from his service-connected PTSD.  The RO 
should send the claims folder to the examiner for 
review.  The RO should request the examiner to do 
the following:   
Please examine the veteran to determine the 
severity of disability from the veteran's service-
connected PTSD.  You should review pertinent 
documents in the claims file, specifically 
including previous VA and private examination 
reports of record, and indicate in writing that the 
claims file has been reviewed in conjunction with 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
you should be conducted.  After examination of the 
veteran, you should render a current psychiatric 
diagnosis or diagnoses which account for all of the 
veteran's psychiatric impairment.  You should 
specify which symptoms are attributable to the 
veteran's service-connected PTSD.  You should also 
determine whether, in addition to PTSD, the veteran 
has any other psychiatric disability, including 
alcohol dependence or marijuana dependence.  You 
should offer an opinion as to whether it is at 
least as likely as not that any diagnosed marijuana 
or alcohol dependence is etiologically related to 
(either caused or aggravated by) the veteran's 
service-connected PTSD.  Using a multiaxial 
assessment, assign a Global Assessment of 
Functioning (GAF) Scale score consistent with the 
Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), for 


impairment due to PTSD symptomatology, and explain 
what the assigned score represents.  If you 
determine that any diagnosed psychiatric disability 
other than PTSD is etiologically related to PTSD, 
you should also account for such impairment in the 
assignment of a GAF Scale score.  To the extent 
possible and without resort to speculation, you 
should differentiate the symptomatology which is 
caused by PTSD from that which is caused by any 
other psychiatric impairment that is not related to 
PTSD.  If the symptoms cannot be differentiated, 
that fact should be noted, together with an 
explanation as to why.  You should provide a 
complete rationale for all conclusions and 
opinions. 
3.  After the development requested above has been 
completed to the extent possible, the RO should 
readjudicate the veteran's claim of entitlement to 
an initial rating in excess of 30 percent for 
service-connected PTSD.  If any benefit sought on 
appeal, for which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


